Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 1 of 10 PageID #: 633




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


JARREAU A. AYERS,

               Plaintiff,

       v.                                      : Civ. No. 19-1738-LPS

COMNIISSIONER PERRY PHELPS, et al.,

               Defendants.




Jarreau A. Ayers, SCI Phoenix, Collegeville, Pennsylvania. Pro Se Plaintiff.

Anna Elizabeth Cw:rier, Deputy Attomey General, Delaware Department of Justice, Wilmington,
Delaware. Counsel for Defendants Perry Phelps, David Pierce, Phillip Parker, Jam.es Scarborough,
Robert May, and Marc Richman.

Arthur D. Kuhl, Esquire, and Matthew Robert Hindley, Esquire, Reger Rizzo & Damell LLP,
Wilmington, Delaware. Counsel for Defendant Jeffery Carrothers.



                                  MEMORANDUM OPINION




September 13, 2021
Wilmington, Delaware
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 2 of 10 PageID #: 634




I.     INTRODUCTION

       PlaintiffJarreau A. Ayers ("Plaintiff"), a former inmate at James T. Vaughn Correctional

Center ("JTVCC") in Smyrna, Delaware, now housed at SCI Phoenix in Collegeville, Pennsylvania,

filed this action on January 17, 2019, pursuant to 42 U.S.C. § 1983.1 (See D.I. 1, 2, 3) He appears pro

se and proceeds in farma pauperis. (D.I. 4) Before the Court is a motion to dismiss filed by

Defendants Perry Phelps (''Phelps"), Warden David Pierce (''Pierce''), Deputy Warden Phillip

Parker (''Parker''), Deputy Warden James Scarborough ("Scarborough"), Warden Robert May

("May''), and Medical Director Marc Richman (''Richman'') (collectively "Moving Defendants").

(D.I. 22) Plaintiff opposes.

II.     BACKGROUND

        Plaintiff was one of several inmates who filed a consolidated Complaint in Staats v. Phelps,

Civ. No. 19-101-LPS. The Complaint, docketed in the instant action at Docket Item 3, alleged civil

rights violations pursuant to 42 U.S.C. § 1983, claimed excessive force in connection with the

February 2017 JTVCC uprising, and also asserted a claim for denial of medical care in violation of

Plaintiff's Eight Amendment rights. (D.I. 3) Upon screening, the Court dismissed the Complaint as

frivolous and for failure to state claims pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) and

§ 1915A(b)(1) and severed the case into five individual cases, one of which was opened on behalf of

Plaintiff. (See D.I. 1, 2) Plaintiff was given leave to file an Amended Complaint, limited to Count I,




1
 When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him of a
federal right, and that the person who caused the deprivation acted under color of state law. See
West v. Atkins, 487 U.S. 42, 48 (1988).

                                                    1
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 3 of 10 PageID #: 635




assault by CERT Team during the February 2017 up.rising, and Count II, denial of medical care.

(Id.)

        Plaintiff filed an Amended Complaint on November 4, 2019 that names the Moving

Defendants as well as Defendants Major Jeffery Carrothers ("Carrothers") and Connections

("Coonections").2 The Amended Complaint alleges civil rights violations pursuant to 42 U.S.C.

§ 1983 in violation of the Eighth and Fourteenth Amendment for deliberate indifference, medical

negligence,3 denial of proper medical care, and denial of the grievance process in violation of the

Due Process Clause. (D.I. 6 at 6)

        Plaintiffs' claims a.rise from the February 2017 inmate up.rising that took place at JTVCC.

On March 30, 2017, Plaintiff was transported to an offsite medical provider to evaluate problems

with Plaintiffs left knee (i.e., ACL tear and medial/lateral meniscus tears) that caused persistent prun

and instability. (D.I. 6 at 8) Surgery on the left knee was scheduled in May of 2017. (Id.) On May

19, 2017, Plaintiff submitted a sick call slip complaining of a skin rash, was transported to medical,

and while there he asked about the status of his knee surgery. (Id. at 20) Medical told Plaintiff that

he would be referred to the provider for an evaluation. (Id.)




2
 Carrothers filed an answer to the Amended Complaint. (D.I. 21) A January 13, 2020 order
provided for service upon Connections. (D.I. 9) To date, Connections has not answered or
otherwise appeared.                   ·

3
 Medical negligence claims were previously dismissed. (D.I. 1, 2) Plaintiff was not given leave to
amend the negligence claims. To the extent Plaintiff intends to allege medical negligence, the claims
are stricken from the Amended Complaint for the reasons discussed in the Court's September 16,
2019 Memorandum Opinion and Order. (Id.)

                                                   2
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 4 of 10 PageID #: 636




          At some point, Plaintiff was transferred to Sussex Correctional Institution ("SCI''). While

there he submitted medical grievances on October 31, 2017,4 December 10, 2017, December 7,

2017, and May 20, 2018. (D.I. 6 at 21, 22, 25) The October 31, 2017 grievance was denied with the

following comments: ''The decision was made that the offender's security classification outweighed

the need for surgery and an alternative treatment plan has been in place. Grievant is directed to

discuss his concerns with the treating providers." (Id. at 26) Plaintiff appealed and Richman denied

the grievance. (Id. at 26)

          The December 7, 2017 grievance complained of pain Plaintiff was forced to endure. (Id. at

28) The grievance was denied "in accordance with policy and in the interest of the safety and

security of the institution." (Id. at 29) The December 10, 2017 grievance complained that Plaintiff

was approved for surgery and that Plaintiffs healthcare was being denied because of security and

asked that security approve Plaintiff to receive proper healthcare. (Id. at 22) The outcome of the

grievance was not included in the exhibits provided by Plaintiff.

          The May 10, 2018 grievance complained that Plaintiff was being retaliated against by the

security decision-makers, citing denial of Plaintiffs surgery for security reasons. (Id. at 21) The

grievance was denied with the following comments: "Deny, medical determines medical care not

security. If medical deems surgery is appropriate they will order." (id. at 23); "I concur with the

Committee. Medical treatment is determined by the contractor, not security." (id. at 24).

          Plaintiff seeks declaratory relief that Defendants violated his constitutional rights, injunctive

relief, compensatory damages in the amount of $300,000, punitive damages, court costs, and any

other relief the Court deems appropriate. (Id. at 12-13)


4
    The October 31, 2017 grievance is not included with the exhibits Plaintiff submitted.
                                                   3
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 5 of 10 PageID #: 637




        Moving Defendants seek dismissal on the grounds that:. (1) May was previously dismissed as

a defendant for lack of personal involvement; (2) Plaintiff has no constitutional right to a grievance

procedure; (3) the § 1983 claims are impennissibly based on respondeat superior and fail to establish

personal involvement; (4) Plaintiff has not pied facts to support a denial of medical care claim

against moving Defendants; and (5) the claims against moving Defendants are barred by sovereign

immunity. (D.I. 23) Plaintiff opposes. (D.I. 38)

III.    LEGAL STANDARDS

        Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) requires the

Court to accept as true all material allegations of the complaint. See Spruill v. Gillis, 372 F.3d 218,223

(3d Cir. 2004). ''The issue is not whether a plaintiff will ultimately prevail but whether the claimant

is entitled to offer evidence to support the claims." In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1420 (3d Cir. 1997) (internal quotation marks omitted). Thus, the Court may grant such a

motion to dismiss only if, after "accepting all well-pleaded allegations in the complaint as true, and

viewing them in the light most favorable to plaintiff: plaintiff is not entitled to relief." Maio v. Aetna,

Inc., 221 F.3d 472, 481-82 (3d Cir. 2000) (internal quotation marks omitted).

        A well-pleaded complaint must contain more than mere labels and conclusions. See Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009); Bel/At/. Co,p. v. Twombfy, 550 U.S. 544, 555 (2007). A plaintiff

must plead facts sufficient to show that a claim has substantive plausibility. See Johnson v. Ci'!J of

Shelby, 574 U.S. 10 (2014). A complaint may not dismissed, however, for imperfect statements of

the legal theory supporting the claim asserted See id at 10.

        "To survive a motion to dismiss, a civil plaintiff must allege facts that 'raise a right to relief

above the speculative level on the assumption that the allegations in the complaint are true (even if

                                                     4
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 6 of 10 PageID #: 638




doubtful in fact)."' Victaulic Co. v. Tieman, 499 F.3d 227,234 (3d Cir. 2007) (quoting Twomb!J, 550

U.S. at 555). A claim is facially plausible "when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678. At bottom, "[t]he complaint must state enough facts to raise a reasonable

expectation that discovery will reveal evidence of [each] necessary element'' of a plaintiff's claim.

Wilkerson v. New Media Tech. Charter Sch. Inc., 522 F.3d 315, 321 (3d Cir. 2008) (internal quotation

marks omitted).

        The Court is not obligated to accept as true ''bald assertions," Morse v. Lower Merion Sch. Dist.,

132 F.3d 902, 906 (3d Cir. 1997) (internal quotation marks omitted), "unsupported conclusions and

unwarranted inferences," Schuylkill Energy Res., Inc. v. Penn,rylvania Power & Light Co., 113 F.3d 405,

417 (3d Cir. 1997), or allegations that are "self-evidently false," Nami v. Fauver, 82 F.3d 63, 69 (3d

Cir. 1996). Because Plaintiff proceeds pro se, his pleading is liberally construed and his Amended

Complaint, "however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks

omitted).

IV.     DISCUSSION

        A.      Sovereign Immunity

        Plaintiff names Moving Defendants in their official capacities. The Eleventh Amendment of

the United States Constitution protects an unconsenting state or state agency from a suit brought in

federal court by one of its own citizens, regardless of the relief sought. See Seminole Tribe ofFla. v.

Florida, 517 U.S. 44, 54 (1996); Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89 (1984); Edelman

v. Jordan, 415 U.S. 651 (1974). "[A] suit against a state official in his or her official capacity is not a

                                                      5
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 7 of 10 PageID #: 639




suit against the official but rather is a suit against the official's office. As such, it is no different from

a suit against the State itself." Will v. Michigan Dep't ofState Police, 491 U.S. 58, 71 (1989) (internal

citations omitted);Aii v Howard, 353 F. App'x 667,672 (3d Cir. 2009). Accordingly, 42 U.S.C.

§ 1983 claims for monetary damages against a state official in his official capacity are barred by the

Eleventh Amendment (absent consent). See id.

        The State of Delaware has neither consented to Plaintiffs suit nor waived its immunity.

Therefore, the Court will grant the motion to dismiss the claims raised against Moving Defendants

in their official capacities.

        B.       Grievances

        Plaintiff alleges deliberate indifference in the grievance process that supports his claims of

deliberate indifference and medical neglect and negligence of May and Richman. (D .I. 6 at 8) To

the extent that Plaintiff bases his claims upon his dissatisfaction with the grievance procedure or

denial of his grievances, the claims fail because an inmate does not have a "free-standing

constitutional right to an effective grievance process." Woodr v. First Corr. Med., Inc., 446 F. App'x

400,403 (3d Cir. 2011) (citing Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991)). Plaintiff cannot

maintain a constitutional claim based upon his perception that his grievances were not properly

processed, that they were denied, or that the grievance process is inadequate. The grievance claims

will be dismissed.

         C.      Medical Care/Personal Involvement/Respondeat Superior

         Moving Defendants seek dismissal of the denial of medical care on the grounds that May

was previously dismissed as a defendant for lack of personal involvement, and the medical claims are




                                                      6
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 8 of 10 PageID #: 640




impermissibly based on respondeat superior and fail to establish the requisite personal involvement

necessary to impose liability.

           Liability in a 42 U.S.C. § 1983 action is personal in nature; to be liable, a defendant must

have been personally involved in the wrongful conduct In other words, defendants are "liable only

for their own unconstitutional conduct." Barkes 11. First Corr. Med., Inc., 766 F.3d 307,316 (3d Cir.

2014), rev'd on othergrounds sub nom. Taylor 11. Barkes, 575 U.S. 822 (2015). Hence, respondeat superior

cannot fonn the basis of liability. See Evancho 11. Fisher, 423 F.3d 347, 353 (3d Cir. 2005); see also

Alexander 11. Forr, 297 F. App'x 102, 104-05 (3d Cir. 2008) (instructing that constitutional deprivation

cannot be premised merely on fact that defendant was prison supervisor when incidents set forth in

complaint occurred). "Because vicarious liability is inapplicable to ... § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official's own individual actions, has

violated the Constitution." Iqbal, 556 U.S. at 67 6.

           "'There are two theories of supervisory liability, one under which supervisors can be liable if

they established and maintained a policy, practice or custom which directly caused the constitutional

harm, and another under which they can be liable if they participated in violating plaintiffs rights,

directed others to violate them, or, as the persons in charge, had knowledge of and acquiesced in

their subordinates' violations."' Parke/J 11. Danberg, 833 F.3d 313, 330 (3d Cir. 2016) (quoting Santiago

11.   Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010)).

           The Amended Complaint does not contain allegations of personal involvement by Phelps,

Pierce, Parker, and Scarborough. Nor do the Amended Complaint's conclusory allegations suffice

to show supervisory liability by the forgoing defendants. In addition, prison administrators like May

are not deliberately indifferent "simply because they failed to respond directly to the medical

                                                       7
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 9 of 10 PageID #: 641




complaints of a prisoner who was already being treated by the prison doctor." Durmer 11. 0 'Cam1/I,

991 F.2d 64, 69 (3d Cir. 1993). "If a prisoner is under the care of medical experts ... a non-medical

prison official will generally be justified in believing that the prisoner is in capable hands." Sp111ill v.

Gillis, 372 F.3d at 236 (discussing Durmer, 991 F.2d at 69). "[A]bsent a reason to believe (or actual

knowledge) that prison doctors or their assistants are mistreating (or not treating) a prisoner, a non-

medical prison official ... will not be chargeable with the Eighth Amendment scienter requirement

of deliberate indifference." Id. at 236. Exhibits submitted by Plaintiff indicate that medical

treatment is determined by the medical contractor. The allegations do not indicate that May had

reason to believe Plaintiff was not being treated or was mistreated.

        The Amended Complaint fails to allege the required personal involvement of Defendants

May, Phelps, Pierce, Parker, and Scarborough. Defendants' motion will be granted as to these

Defendants.

        D.      Medical Needs

         Finally, Defendants move to dismiss the Amended Complaint for Plaintiffs failure to plead

facts to support a denial of medical care claim. The Amended Complaint alleges that recommended

surgery was delayed and/ or denied based upon security concerns.

        A delay or denial of medical treatment claim is approached differently than an adequacy of

care claim. See U.S. ex reL Walker v. Fqyette   Cry., 599 F.2d 573, 575 n.2 (3d Cir. 1979).
                Unlike the deliberate indifference prong of an adequacy of care claim
                (which involves both an objective and subjective inquiry), the
                deliberate indifference prong of a delay or denial of medical
                treatment claim involves only one subjective inquiry - since there is
                no presumption that the defendant acted properly, it lacks the
                objective, propriety of medical treatment, prong of an adequacy of
                care claim. Absent that objective inquiry, extrinsic proof is not
                necessary for the jury to find deliberate indifference in a delay or
                                                       8
Case 1:19-cv-01738-LPS Document 39 Filed 09/13/21 Page 10 of 10 PageID #: 642




                denial of medical treatment claim. All that is needed is for the
                surrounding circumstances to be sufficient to permit a reasonable
                jury to find that the delay or denial was motivated by non medical
                factors.

Pearson v. Prison Health Sero., 850 F.3d 526,537 (3d Cir. 2017).

        The exhibits indicate that medical opted for an altemative treatment plan rather than surgery.

They also indicate that Plaintiffs security classification outweighed the need for surgery. Clearly,

Plaintiffs security classification is a non-medical factor. The Amended Complaint does not indicate

who made the decision, but the exhibits indicate that Richman agreed with it. Liberally construing

the Amended Complaint, as the Court must, Plaintiff has alleged a denial/ delay of medical care

against Richman. Accordingly, Defendants' motion to dismiss will be denied as to this claim.

V.      CONCLUSION

        For the above reasons, the Court will: (1) grant in part and deny in part Defendants' motion

to dismiss (D.I. 22); and (2) will dismiss May, Phelps, Pierce, Parker, and Scarborough and the

claims against.them. The matter proceeds against Richman on the delay/denial of medical care and

on the claims against Carrothers.

        An appropriate Order will be entered.




                                                    9
